Case 2:20-cv-00004-JRG Document 98 Filed 06/17/20 Page 1 of 10 PageID #: 1156



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


JOE ANDREW SALAZAR,

   Plaintiff,

   v.                                     Civil Action No. 2:20-cv-00004-JRG

AT&T MOBILITY LLC,                        JURY TRIAL DEMANDED
SPRINT/UNITED MANAGEMENT
COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,

   Defendants

   and

HTC CORP., and HTC AMERICA, INC.,

   Intervenors.


        PLAINTIFF JOE ANDREW SALAZAR’S RESPONSE IN OPPOSITION TO
         DEFENDANTS’ AND INTERVENORS’ MOTION FOR LEAVE TO FILE
        SUPPLEMENTAL BRIEF IN SUPPORT OF THEIR MOTION TO DISMISS
Case 2:20-cv-00004-JRG Document 98 Filed 06/17/20 Page 2 of 10 PageID #: 1157



         Defendants’ and Intervenor’s Motion for Leave to File Supplemental Brief in Support of

Their Motion to Dismiss (“Motion,” Dkt. #94) is improper and unsupported. Not only is

Defendants’ and Intervenors’ request for supplemental briefing impermissible under the parties’

stipulation and the Local Rules, Defendants and Intervenors provide no legal basis for their

assertion that a draft statement in an unfiled, unsigned document constitutes a binding judicial

admission. Moreover, even if the Court were to accept Defendants’ and Intervenors’ argument

that Salazar made an admission that Defendants are in privity with HTC Corp., the result would

be that Defendants’ motion to dismiss should be denied, not granted.

I.       BACKGROUND

         Salazar sued Defendants, the U.S. carriers of the accused HTC smartphones, on June 18,

2019.    Defendants subsequently filed a motion to dismiss the complaint based on claim

preclusion. Dkt. #27. In their motion to dismiss and reply brief, Defendants asserted that all of

the claim preclusion requirements were met, including that Defendants are in privity with

Intervenors HTC Corp.—the defendant in the previous litigation—and HTC America. Dkt. #27

at 9-12; Dkt. #57 at 6-8. Salazar opposed the motion, asserting that two of the requisite claim

preclusion elements were not present. Dkt. #40. Specifically, Salazar argued that (1) this case

does not involve the same claim or cause of action as the HTC Corp. litigation and (2)

Defendants and HTC Corp. are not in privity. Dkt. #40 at 3-16; Dkt. #63 at 1-5, 6-8. Salazar

asserted that either factor provided an independent ground to deny Defendants’ motion. Dkt. #40

at 10.

         On November 20, 2019, HTC Corp. and HTC America moved to intervene in this case.

Dkt. #55. Salazar agreed not to oppose the motion on the condition that Intervenors not file

“additional briefing related to the carrier defendants’ pending motions to dismiss and transfer.”




                                               1
Case 2:20-cv-00004-JRG Document 98 Filed 06/17/20 Page 3 of 10 PageID #: 1158



Dkt. #61. The sole exception to this stipulation was that the parties may “file a paper to clarify

the facts or record.” Dkt. #61.

       On April 28, 2020, pursuant to P.R. 4-3, counsel for Salazar provided a preliminary

unsigned draft of the Joint Claim Construction and Prehearing Statement (the “Joint Statement”)

to Defendants and Intervenors to use as a template for the final version due to the Court on May

1, 2020. See Declaration of Frances H. Stephenson (Ex. A, ¶ 2.). This document was titled

“DRAFT Joint Statement PR 4-3 4.28.2020.”               Id.   Salazar based his preliminary draft on

Defendants’ and Intervenors’ P.R. 4-2 disclosure, in which Defendants indicated they were going

to bring in extrinsic evidence and rely on the testimony of their expert Dr. Wolfe to support their

positions. Id. ¶ 3. In the prior litigation against HTC Corp., HTC Corp. had taken the position

that extrinsic evidence was not relevant to claim construction.            Accordingly, in his draft

statement, Salazar, citing the position taken by Defendants in their motion to dismiss and reply

briefs, stated: “In Salazar v. HTC Corp., (2:16-cv-01096-JRG), Defendants’ privy and Intervenor

in this case, HTC Corp., previously asserted (in the parties’ P.R. 4-3 disclosure) that it ‘objects to

expert testimony because only intrinsic evidence is relevant to claim construction in this case.’”

Id. ¶ 4; Dkt. #94-1. The draft statement, which was never filed with the Court or signed by

Salazar’s counsel, is not part of this case’s record.

       On April 29, 2020, the date the Joint Statement was due to the Court, Defendants and

Intervenors asked Salazar if he would consent to an extension until May 1. Ex. A., ¶ 5. Salazar

agreed to the extension. Id. Salazar did not receive Defendants’ and Intervenors’ draft until late

afternoon on May 1. Id. ¶ 6. In this draft, Defendants and Intervenors withdrew all of their

expert testimony. Id. Upon receiving notice for the first time that this testimony was being

completely removed, Salazar withdrew his draft statement about the parties being privity because




                                                   2
Case 2:20-cv-00004-JRG Document 98 Filed 06/17/20 Page 4 of 10 PageID #: 1159



it was no longer relevant. Id. ¶ 7. This was the first opportunity Salazar had to make revisions

responsive to Defendants’ and Intervenors’ edits. Id.

       In the Joint Claim Construction and Prehearing Statement that was ultimately filed with

the Court, and which is a part of the record, Defendants and Intervenors stated:

       In Section B of Salazar’s initial draft of this Joint Claim Construction and
       Prehearing Statement, Salazar stated that Defendants are in privity with HTC
       Corp. to support his argument that Defendants and Intervenors should be
       precluded from proposing constructions or relying on expert testimony to support
       their proposed constructions …. Salazar removed that statement from subsequent
       versions of the Joint Claim Construction and Prehearing Statement after
       Defendants and Intervenors highlighted the inconsistencies in Salazar’s position
       as discussed below.1

Dkt. #91, at 4-5 (emphasis added). Salazar explained:

       [I]n a previous draft, Plaintiff assumed that Defendants and Intervenors were to be
       treated in privity. This assumption was based on the position that Defendants
       and Intervenors have taken in this case.2 Dkt. #27. This statement was
       removed by Plaintiff in the final draft of this document after Defendants and
       Intervenors withdrew their reliance on proposed extrinsic evidence in the form of
       expert testimony of Dr. Wolfe, identified in their P.R. 4-2 disclosure.

Dkt. #91, n.1 (emphasis added). Defendants and Intervenors subsequently filed the instant

Motion.

II.    ARGUMENT

       A.      Defendants and Intervenors are barred from filing supplemental briefing on
               this issue.

       As an initial matter, Defendants’ and Intervenor’s request for supplemental briefing is

improper. The window has closed for Defendants to file any supplemental briefing under the

Local Rules. Further, Intervenors may not file supplemental briefing on this issue because it

1
  As detailed above, Defendants’ and Intervenors’ assertion that “Salazar removed that statement
from subsequent versions of the Joint Claim Construction and Prehearing Statement after
Defendants and Intervenors highlighted the inconsistencies in Salazar’s position” is false.
2
 In their Motion, Defendants and Intervenors quote the first sentence of Salazar’s statement but,
misleadingly, do not include the rest (which provides additional context). See Dkt. #94, n.2.

                                                3
Case 2:20-cv-00004-JRG Document 98 Filed 06/17/20 Page 5 of 10 PageID #: 1160



violates the parties’ stipulation. See Dkt. #61. In his Notice Regarding Motion to Intervene,

Salazar agreed not to oppose Intervenors’ Motion to Intervene based on their agreement not to

file “additional briefing related to the carrier defendants’ pending motions to dismiss and

transfer.” Dkt. #61. The sole exception to this agreement is that the parties may “file a paper to

clarify the facts or record.” Dkt. #61. Here, there are no “facts or record” to clarify. The draft

statement cited by Defendants and Intervenors was never filed and is not part of the Court’s

record. Nor are there any facts to clarify, as the facts of the case remain exactly as they were at

the close of the parties’ motion to dismiss briefing. See Sections B-C, infra (explaining that

Salazar made no admission that Defendants are in privity with HTC Corp. and, even if he had

made such an admission, it would have no legal effect).3          Consequently, Defendants and

Intervenors are foreclosed from any supplemental briefing on this issue.

       B.      Salazar made no admission that Defendants are in privity with HTC Corp.

               1.     A statement made by counsel in an unfiled draft is not a judicial
                      admission.

       Defendants’ and Intervenors’ contention that Salazar admitted that the parties are in

privity is without merit. A statement made in an initial draft exchanged between the parties and

never filed with the court (or even signed by Salazar’s counsel) does not constitute an admission.

See Great W. Cas. Co. v. Volvo Trucks N. Am., Inc., No. 08-CV-2872, 2013 WL 617068, at *8

3
  Furthermore, after this issue was raised by Defendants and Intervenors, all of the parties fully
addressed it in the Joint Claim Construction and Prehearing Statement filed with the Court.
Salazar explained that his statement in the unfiled draft was an “assumption … based on the
position that Defendants and Intervenors have taken in this case” and that it was “removed by
Plaintiff in the final draft of this document after Defendants and Intervenors withdrew their
reliance on proposed extrinsic evidence in the form of expert testimony of Dr. Wolfe, identified
in their P.R. 4-2 disclosure.” Dkt. #91 at n.1. Defendants and Intervenors took the position that
“[i]n Section B of Salazar’s initial draft of this Joint Claim Construction and Prehearing
Statement, Salazar stated that Defendants are in privity with HTC Corp.” and stated that “Salazar
removed that statement from subsequent versions of the Joint Claim Construction and Prehearing
Statement.” Dkt. #91 at 4-5.

                                                4
Case 2:20-cv-00004-JRG Document 98 Filed 06/17/20 Page 6 of 10 PageID #: 1161



n.13 (N.D. Ill. Feb. 19, 2013) (holding that because “th[e] document was still a draft and never

filed with the court, the court will not consider it a binding judicial admission”); see also United

States v. Chavez–Hernandez, 671 F.3d 494, 501 (5th Cir. 2012) (“[F]or a statement of counsel to

qualify as a judicial admission ‘it must be made intentionally as a waiver, releasing the opponent

from proof of fact.’”).

               2.     Even if counsel’s draft statement could be considered an admission,
                      Salazar did not concede that Defendants and HTC Corp. are in privity.

       Nevertheless, even assuming that Salazar’s statement that HTC. Corp. is “Defendants’

privy” could qualify as an admission, this statement was not a concession by Salazar that

Defendants are in privity with HTC Corp. Rather, Salazar’s statement was premised on the

statements and positions taken by Defendants in this case,4 which, as a matter of law, can be

treated as binding judicial admissions of fact. See City Nat’l Bank v. United States, 907 F.2d

536, 544 (5th Cir. 1990) (“We can appropriately treat statements in briefs as binding judicial

admissions of fact.” (citing Young & Vann Supply Co. v. Gulf, F. & A.R. Co., 5 F.2d 421, 423

(5th Cir. 1925)); Mondis Tech. Ltd. v. Chimei InnoLux Corp., 822 F. Supp. 2d 639, 643-44 (E.D.

Tex. 2011) (holding that party’s admission in its response brief was a binding judicial

admission). Because Defendants’ motion to dismiss briefing unequivocally took the position

that the parties were in privity (a position that has never been retracted or amended), the Court

may treat this as an admission—even though Salazar’s documented position is that the parties are

not in privity. See, e.g., Dkt. #40 at 10-16; Dkt. #63 at 6-8.5


4
  Salazar explained this to the Court in the Joint Statement that was ultimately filed by the
parties: “[I]n a previous draft, Plaintiff assumed that Defendants and Intervenors were to be
treated in privity. This assumption was based on the position that Defendants and Intervenors
have taken in this case. Dkt. #27.” Dkt. #91, n.1.
5
 Moreover, even if Salazar’s draft statement was a mistake made by counsel—which it was
not—it would not have binding effect. See, e.g., Kiln Underwriting, Ltd. v. Jesuit High Sch. of

                                                  5
Case 2:20-cv-00004-JRG Document 98 Filed 06/17/20 Page 7 of 10 PageID #: 1162



       C.     Even if counsel’s draft statement had been an admission that Defendants and
              HTC Corp. are in privity, it would have no legal effect.

       Even further, assuming arguendo that Salazar’s draft statement was a concession or

admission that Defendants and HTC Corp. are in privity, this statement has no legal effect

because it was superseded by Salazar’s revised statement in the final version of the joint claim

construction brief that was filed with the Court. See Murphree v. United States, No. CIV.A.

CA3-84-1359-D, 1988 WL 69994, at *2 (N.D. Tex. Apr. 7, 1988), rev’d on other grounds, 867

F.2d 883 (5th Cir. 1989) (“[T]he court concludes that an assertion made in a trial brief can, and

here does, supersede an assertion made in an earlier-filed brief ….”); see also King v. Dogan, 31

F.3d 344, 346 (5th Cir. 1994) (“An amended complaint supersedes the original complaint and

renders it of no legal effect unless the amended complaint specifically refers to and adopts or

incorporates by reference the earlier pleading.”).6 Accordingly, Defendants’ and Intervenors’

argument is without merit.

       D.     Defendants’ and Intervenors’ motion to supplement is futile because even if
              their position is accepted by the Court, Defendants’ motion to dismiss still
              fails.

       Finally, even if the Court were to accept Defendants’ and Intervenors’ argument that

Salazar’s draft statement constitutes an admission that Defendants and HTC Corp. are in privity,

this would not save Defendants’ claim preclusion argument or its motion to dismiss.           As


New Orleans, 2008 WL 4724390, at *12 (E.D. La. Oct. 24, 2008) (even if statements were
construed as judicial admissions, binding effect was waived for counsel’s “honest mistake”).
6
  Additionally, it is the general policy of courts to encourage parties to collaborate and
communicate freely rather than maintaining an adversarial stance in every respect. This policy is
so well-entrenched that, for example, statements made during settlement negotiations are
inadmissible. See F.R.E. 408; Ramada Dev. Co. v. Rauch, 644 F.2d 1097, 1106 (5th Cir. 1981).
Adopting Defendants’ and Intervenors’ position that anything stated in a draft is an admission,
even if it is subsequently edited or removed, would defeat this policy and have the effect of
chilling communication between parties—not only with respect to the P.R. 4-3 Joint Claim
Construction and Prehearing Statement—but in any non-adversarial undertaking between parties.

                                               6
Case 2:20-cv-00004-JRG Document 98 Filed 06/17/20 Page 8 of 10 PageID #: 1163



discussed above, for claim preclusion to apply, Defendants must establish not only that the

parties are in privity but that the two cases involve the same claim or cause of action. See

Hous. Prof’l Towing Ass’n v. City of Hous., 812 F.3d 443, 447 (5th Cir. 2016).               Salazar

explained in his response in opposition to Defendants’ motion to dismiss and sur-reply that the

instant case does not share the same nucleus of operative facts nor arise from the same

transactional facts as the HTC Corp. litigation. Dkt. #40 at 3-9; Dkt. #63 at 2-4.

       If the Court were to adopt Defendants’ and Intervenors’ position that statements made in

a preliminary draft constitute binding judicial admissions, this rigid interpretation on binding

admissions as a matter of law only further affirms Salazar’s position that the two cases do not

involve the same claim or cause of action. As Salazar previously argued (and Defendants did not

rebut), HTC Corp. asserted throughout the first case—e.g., in briefs filed with the Court, in

statements made by counsel during opening and closing arguments at trial, and in witness

testimony—that it had no connection to Defendants in this case and that the sales transactions of

the accused products by HTC Corp. did not share the same nucleus of operative facts as

Defendants’ sales transactions in the United States.7 Dkt. #40, at 5-9 (stating, inter alia, that the

U.S. carriers’ actions constituted an entirely separate transaction from its manufacture of the

accused devices in Taiwan and that HTC Corp. had no sales or business relationship with

Defendants). If a statement made in a preliminary draft is considered a judicial admission, these

statements by Defendants and Intervenors made in briefs filed with the Court, by witnesses under

oath, and by counsel at trial, are certainly binding admissions that the two cases do not involve

the same claim or cause of action.



7
  If the Court were to accept that Defendants and HTC Corp. are in privity, then the position
taken in the prior case by HTC Corp.—as Defendants’ virtual representative—can be understood
as the position of Defendants now.

                                                 7
Case 2:20-cv-00004-JRG Document 98 Filed 06/17/20 Page 9 of 10 PageID #: 1164



       Accordingly, even if the Court were to determine that Salazar’s draft statement was a

binding admission that Defendants are in privity with HTC Corp., Defendants’ motion to dismiss

would necessarily fail.

III.   CONCLUSION

           For these reasons, Defendants’ and Intervenors’ motion should be denied.

       Date: June 17, 2020                         Respectfully submitted,

                                                   /s/Geoffrey Culbertson
                                                   Geoffrey Culbertson
                                                   TX Bar No. 24045732
                                                   gpc@texarkanalaw.com
                                                   Kelly Tidwell
                                                   TX Bar No. 20020580
                                                   kbt@texarkanalaw.com
                                                   PATTON, TIDWELL & CULBERTSON, LLP
                                                   2800 Texas Boulevard
                                                   Texarkana, Texas 75503
                                                   Telephone: 903-792-7080
                                                   Telecopier: 903-792-8233

                                                   Dariush Keyhani
                                                   District of Columbia Bar No. 1031500
                                                   Frances H. Stephenson
                                                   New York registration No. 5206495
                                                   Keyhani LLC
                                                   1050 30th Street NW
                                                   Washington, DC 20007
                                                   T. 202.748.8950
                                                   F. 202.318.8958
                                                   dkeyhani@keyhanillc.com
                                                   fstephenson@keyhanillc.com

                                                   Attorneys for Plaintiff, Joe Andrew Salazar




                                              8
Case 2:20-cv-00004-JRG Document 98 Filed 06/17/20 Page 10 of 10 PageID #: 1165




                               CERTIFICATE OF SERVICE


       The undersigned certifies that the foregoing document was filed electronically in
compliance with the Federal and Local Rules of Civil Procedure. All other counsel of record not
deemed to have consented to electronic service were served with a true and correct copy of the
foregoing by U.S. Mail, CMRRR on this 17th day of June, 2020.

                                                   /s/Geoffrey Culbertson
                                                   Geoffrey Culbertson




                                              9
